DB y
B &)

 

FILE!

SEP 3 2019

Clerk, US District Court

IN THE UNITED STATES DISTRICT COURT District Of Montana
FOR THE DISTRICT OF MONTANA Billings
BILLINGS DIVISION

UNITED STATES OF AMERICA,
Plaintiff,

Vs.

PATRICIA A. WEBB,

Defendant.

 

 

CR 14-75-BLG-SPW

ORDER DENYING MOTION
FOR EARLY TERMINATION
OF PROBATION

On August 26, 2019, Ms. Webb filed a motion for early termination of her

probation. (Doc. 84.) The United States objects to the motion. (Doc. 84 at 1-2.)

In January 2018, U.S. Probation Officer Kade Henderson filed a report on

Ms. Webb (Doc. 70) alleging several violations of her probation, including Ms.

Webb’s failure to make four months of restitution payments and falsely reporting

to Officer Henderson that she had. Ms. Webb states that since then, she has

consumed alcohol, she has given two diluted urine samples, and she opened a new

line of credit without permission in April 2019. (Doc. 85 at 3-4.)

After reviewing Ms. Webb’s history while on probation and the factors

under 18 U.S.C. § 3553(a), and pursuant to 18 U.S.C. § 3564(c) and Fed. R. Crim.

P. 32.1(c)(2), the Court finds early termination of Ms. Webb’s probation would be

inappropriate. Accordingly,
IT IS HEREBY ORDERED that the Ms. Webb’s motion is DENIED.
The Clerk shall notify the parties and the U.S. Probation Office of this

Order.

pit
DATED this 4 day of September, 2019.

SUSAN P. WATTERS
United States District Judge
